Title: From John Adams to Harriet Welsh, 30 August 1819
From: Adams, John
To: Welsh, Harriet



Miss Welsh
Quincy August 30th. 1819

I know not what my Friend Mr Jay can mean, unless it be a Series of Letters Printed in the Boston Patriot beginning on the 10th. of April 1809 and continued for too or three Years. No Notice of them was taken of them, at the time but by now and then a thrust and Stab from the Tory Press.
I have not a Copy of them. If I had I would send it to Mr Jay—Some Antequarian an hundred Years hence, who Studies Mathew Paris and Hollenshead may possibly Stumble upon them by accident.
I am very respectfully your Friend and / humble Servant
John Adams